United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Woodland Hills, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0973
Issued: January 22, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 10, 2018 appellant filed a timely appeal from a February 23, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
This issue is whether appellant has met her burden of proof to establish a traumatic injury
causally related to the accepted May 30, 2017 employment incident.
FACTUAL HISTORY
On July 18, 2017 appellant, then a 62-year-old mail carrier, filed a traumatic injury claim
(Form CA-1) alleging that on May 30, 2017 she injured her left rib cage while picking up a tray

1

5 U.S.C. § 8101 et seq.

of flats sequencing system (FSS) out of the tub. She stopped work on May 30, 2017 and returned
on June 19, 2017.
On May 31, 2017 appellant was seen by Daisy Kao, a nurse practitioner, who requested
that appellant be excused from work from May 31 to June 2, 2017.
In a June 2, 2017 disability certificate, Dr. Sikander Kajani, an examining physician
specializing in internal medicine, noted that appellant was under his care and was disabled from
work from June 2 to 8, 2017.
In a June 17, 2017 note, Dr. David Petersen, a treating physician specializing in family
medicine, reported that appellant was examined on June 7 and 17, 2017. He diagnosed a left rib
injury and requested that appellant be excused from work until June 19, 2017.
By development letter dated August 4, 2017, OWCP informed appellant that the evidence
of record was insufficient to establish her claim. It advised her of the type of medical and factual
evidence required and attached a factual development questionnaire for her completion. OWCP
afforded appellant 30 days to provide the requested information.
On August 16, 2017 appellant completed the questionnaire provided by OWCP. She
related that she was cleaning out the hamper filled with FSS. While lifting the FSS, which was
heavy, appellant pushed it into her ribs.
By decision dated September 5, 2017, OWCP denied appellant’s traumatic injury claim. It
found that she had not established a diagnosed medical condition due to the accepted May 30,
2017 incident.
On October 4, 2017 OWCP received appellant’s request for review of the written record
by an OWCP hearing representative.
Dr. Kajani, in a January 19, 2018 note, reported that appellant sprained her right chest wall
due to lifting mail at work. He reviewed an x-ray interpretation, which was negative, and noted
that appellant was unable to lift any weight and get up and walk around.
By decision dated February 23, 2018, an OWCP hearing representative affirmed the denial
of appellant’s claim. She found that appellant had not established the medical portion of her claim
as Dr. Kajani had only diagnosed pain and there was no evidence of a medical diagnosis due to
the accepted May 30, 2017 incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
2

Id.

2

disability and/or specific condition for which compensation is claimed is causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.5 First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged.6 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.8 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is causal relationship between the employee’s diagnosed condition and the
compensable employment factors.9 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty, and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.10
ANALYSIS
The Board finds that appellant has met her burden of proof to establish a diagnosed medical
condition. However, the Board further finds that she has not met her burden of proof to establish
that the diagnosed condition was causally related to the accepted employment incident.
Dr. Kajani, in a June 2, 2017 disability certificate, indicated that appellant was disabled
from work from June 2 to 8, 2017. However, the disability certificate did not contain a history of
injury, a medical diagnosis, or an opinion on causal relationship.11 Thus, this report from
Dr. Kajani was of little probative value to establish appellant’s claim.

3

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

4

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

5

B.F., Docket No. 09-0060 (issued March 17, 2009); Bonnie A. Contreras, supra note 3.

6

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

7

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 3.
8

E.J., Docket No. 18-0207 (issued July 13, 2018); A.D., 58 ECAB 149 (2006).

9

J.J., Docket No. 09-0027 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2008).

10

P.R., Docket No. 18-0737 (issued November 2, 2018).

11

James Mack, 43 ECAB 321 (1991).

3

Similarly, in a June 17, 2017 note, Dr. Petersen diagnosed a left rib injury and released
appellant to return to work on June 19, 2017. His report, however, does not constitute probative
medical evidence. This evidence failed to provide a history of injury,12 examination findings, a
firm diagnosis of a particular medical condition,13 or a specific opinion as to whether the accepted
May 30, 2017 employment incident caused or aggravated appellant’s condition. The Board finds,
therefore, that Dr. Petersen’s report is of no probative value.14
While OWCP denied appellant’s claim in part based upon a finding that Dr. Kajani had
only diagnosed pain, but not a medical condition, the Board finds that he did provide a medical
diagnosis in his January 19, 2018 report. In this report, Dr. Kajani related that appellant sprained
her right chest wall while lifting mail at work.15 This report, however, is insufficient to establish
causal relationship. While Dr. Kajani diagnosed a right chest wall sprain, he did not explain how
physiologically the movements involved in the employment incident caused or contributed to the
diagnosed condition. Dr. Kajani failed to provide a rationalized opinion explaining how the
employment incident caused or aggravated the diagnosed condition.16 Thus, this report is of
limited probative value.
OWCP also received a report from a nurse practitioner. This report has no probative
medical value in establishing appellant’s claim as a nurse practitioner is not considered a physician
as defined under FECA.17
The record before the Board does not contain rationalized medical evidence establishing
that appellant’s diagnosed medical condition was causally related to the accepted May 30, 2017
employment incident. OWCP advised appellant that it was her responsibility to provide a
comprehensive medical report, which described her symptoms, test results, diagnosis, history of
treatment, and a physician’s opinion, with medical reasons, on the cause of her conditions.
Appellant has not submitted appropriate medical documentation in response to OWCP’s request.
An award of compensation may not be based on surmise, conjecture, speculation, or on the

12
See D.P., Docket No. 17-1025 (issued August 18, 2017); see also Frank Luis Rembisz, 52 ECAB 147 (2000)
(medical opinions based on an incomplete history have little probative value).
13

See Deborah L. Beatty, 54 ECAB 340 (2003) (in the absence of a medical report providing a diagnosed condition
and a reasoned opinion on causal relationship with the employment incident, appellant did not meet her burden of
proof).
14

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

15

While appellant initially claimed an injury to her left rib cage, she subsequently explained on August 16, 2017
that she had pushed the FSS into her “ribs.”
16
See L.M., Docket No. 14-0973 (issued August 25, 2014); R.G., Docket No. 14-0113 (issued April 25,
2014); K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-0548 (issued November 16, 2012).
17

See 5 U.S.C. § 8101(2); see David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006); L.D., 59 ECAB 648 (2008)
(a nurse practitioner is not considered a physician as defined under FECA). 5 U.S.C. § 8101(2) (this subsection defines
a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic
practitioners within the scope of their practice as defined by state law).

4

employee’s own belief of causal relationship.18 Thus, the Board finds that appellant failed to meet
her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a traumatic
injury causally related to the accepted May 30, 2017 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the February 23, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 22, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

18
See B.A., Docket No. 17-1130 (issued November 24, 2017); S.S., 59 ECAB 315 (2008); J.M., 58 ECAB 303
(2007); Donald W. Long, 41 ECAB 142 (1989).

5

